EDMONDSON, Circuit Judge,
dissenting:
I know of no other ease involving disputed ballots in which a federal court has intervened in a state election where the plaintiff failed to show, in fact, either:
1. that plaintiff had “lost” the election but would have won the election if lawful votes only had been counted (that is, the alleged constitutional error changed the election result); or
2. that it was impossible ever to know that his opponent (the apparent winner) had truly won the election because of the nature of the voting irregularities (that is, the alleged constitutional error placed in everlasting doubt what was the true result of the election).
Nothing is known in this case about whether the alleged illegalities have affected or will affect the outcome of the pertinent elections. Yet today we plow into Alabama’s election process and uphold a preliminary injunction that, in effect, overrules a pre-existing state court order which had directed that the contested votes be counted. And, instead, the federal courts (basically, stopping short the state election processes) order that the contested votes be not counted at all. This high level of federal activity seems unnecessary and, therefore, improper. So, I conclude that the district court abused its discretion.
For all we or anyone else knows, if the contested absentee votes in this case were counted, plaintiffs’ candidates would win the elections, even taking those contested votes into account. In such event, none of the plaintiffs would be aggrieved by the decision to count absentee ballots not strictly complying with the state’s statute. I believe everyone involved in this election dispute would understand that a court’s allowing the simple adding up of which of the contested absentee votes went to which candidate would not be the same thing as saying that the contested votes will have value ultimately, as a matter of law, for deciding the final, official outcome of the elections. But instead of letting the votes be counted as an Alabama court has directed and then seeing if there is even a controversy about the election’s outcome, the federal courts have jumped into the process and blocked the very step that might show there is no big problem to be dealt with by federal judges.1 I would not interfere with the counting of the contested ballots, although I agree that all the ballots and envelopes and other election materials pertinent to the contested ballots should be maintained and protected so that additional judicial review, if needed, would be ■ convenient and possible.
This difference with my colleagues is more than just academic bickering about technicalities. Federal courts are not the bosses in state election disputes unless extraordinary circumstances affecting the integrity of the state’s election process are clearly present in a high degree. This well-settled principle— that federal courts interfere in state elections as a last resort — is basic to federalism, and we should take it to heart.
Principles of federalism limit the power of federal courts to intervene in state elections, however. The Constitution leaves “the conduct of state elections to the states.” Gamza v. Aguirre, 619 F.2d 449, 453 (5th Cir.1980). We have cautioned before against excessive entanglement of federal courts in state elections. “The very nature of the federal union contemplates separate functions for the states. If every state election irregularity were considered a federal constitutional deprivation, federal courts would adjudicate every state election dispute.... ” Id. Burton v. State of Georgia, 953 F.2d 1266, 1268 (11th Cir.1992).
As I understand the law, “[o]nly in extraordinary circumstances will a challenge to a state election rise to the level of a constitutional deprivation.” Curry v. Baker, 802 F.2d 1302, 1314 (11th Cir.1986). To my way of thinking, the federal courts have acted too aggressively too soon and have, as a result, *586become entangled in Alabama’s state election too much. At a time when we do not know whether the contested votes, in fact, will make any difference at all in the outcome of the elections, it is hard for me to say that I am now facing the kind of extraordinary circumstances — patent and fundamental unfairness tied to concrete harm — that will amount to a constitutional deprivation and that will justify immediate significant federal interference in the election processes of a state.
I would dissolve the district court’s injunction except to the extent that the injunction requires all election materials in the defendants’ control to be preserved and protected in a way (for example, keeping questionable individual absentee ballots and their envelopes together) that a fair review of the election remains, in fact, possible and convenient.2 This limited relief should be enough to protect plaintiffs until the Alabama law becomes clear, assuming that there is a live controversy about this election after the contested ballots are counted.3
Some of the ideas expressed in today’s court opinion are, to me, doubtful: such as the theory that Alabama’s legislature has the power in election contests to act contrary to the law of Alabama as declared by Alabama’s highest court; the conclusion that an election contest before the legislative commission is inadequate to determine the legal issues raised by plaintiffs; the thought that only absolute identity of parties in the state court action and federal court action (without regard to state-case parties possibly under the control of or in privity with federal-case parties) will trigger a Rooker-Feldman bar in federal court; and the perception that a federal court order that countermands a preexisting Alabama court order maintains the status quo in Alabama.
Much of my objection to what this court says today, however, is not that I am sure *587that what it has said is wrong, but that, given the facts actually before us at this time, I am pretty sure it is unnecessary to decide or to speak about many of these sensitive issues. I see no need for a lot of immediate federal court action yet. I would wait a bit longer and let Alabama’s election process finish (or come closer to finishing) before the federal courts cut in. I do know that bad facts can result in bad law,4 and here the facts had they been allowed to develop fully might have been such that no law .(good or bad) would have to be made.

. A showing that the state irregularity affects the outcome of the election has jurisprudential importance either because the controversy is not fully ripe for adjudication of the merits until the outcome is shown to be, in fact, in doubt or because in a case like this, a plaintiff just cannot show a violation of substantive due process if he cannot show that what the state did or did not do made a real difference in the election.


. Considering how much honest elections matter and considering the nature of the statewide offices in question, this case may also be seen as one in which the outcome is of unusual importance and immediate interest. “Great cases like hard cases make bad law. For great cases are called great, not by reason of their real importance in shaping the law of the future, but because of some accident of immediate overwhelming interest which appeals to the feelings and distorts the judgment. These immediate interests exercise a kind of hydraulic pressure which makes what previously was clear seem doubtful, and before which even well settled principles of law will bend.” Northern Securities Co. v. U.S., 193 U.S. 197, 400-01, 24 S.Ct. 436, 486-87, 48 L.Ed. 679 (1904) (Holmes, J., dissenting).


. I also would certify no question now from this court to the Supreme Court of Alabama, although I agree that we need to know what the Alabama law is before we decide whether the Alabama law violates the Federal Constitution. This case is before us on an appeal of a preliminary injunction. (The parties in district court were not notified that the preliminary injunction hearing would also be the trial on the merits; the preliminary proceedings were rushed; it is not plain that the district court has heard all the evidence on such significant points as what was the custom for receiving and counting absentee ballots in the past.) By its nature, a preliminary injunction decides nothing finally. And, as a result, an appellate court reviewing the grant of the injunction is also not rendering its final judgment on the merits of the underlying case. The State of Alabama has been good enough to create a procedure by which federal courts can ask for guidance on matters of Alabama law. But Alabama’s rule provides that the questions which federal courts ask Alabama's Supreme Court to answer must be questions "which are determinative of said cause,” by which I understand us to be advised to send no questions that would not lead directly to the final resolution of the cause of action in federal court. Given the procedural posture of this case, I worry that certification from this court is probably an unauthorized imposition on the Alabama Supreme Court. If I were not dissenting otherwise, I would raise no question about the time and manner of certification. But I worry about the precedent we are setting. I do not want to abuse the certification process and, perhaps, wear out our welcome when we ask for help from state supreme courts.
The merits of this case remain to be decided finally in the district court. That court can (and I think should) certify the state law question speedily to the Alabama Supreme Court. Coming from the district court, I think it can be more accurately said that the certified question can be "determinative of said cause."


. This kind of injunction is far more narrow and far less intrusive on the state's affairs than the one granted by the district court or the modified injunction issued by this court. Depending on what the law of Alabama is (once it is definitively set out by Alabama's high court, by certification from the district court or otherwise), plaintiffs' likelihood of success on federal constitutional grounds could become pretty good. So, today I can say plaintiffs have a fair chance of success. Jumbling, in the meantime, of the contested absentee ballots with other ballots in such a way that evidence would be lost and that would obstruct further review would doubtlessly result in irreparable harm and would be contrary to the public interest in honest elections. (This concern to ensure against the risk of vanished evidence also explains why this case is ripe for some adjudication now even when the state election process has not been concluded.) Given the serious nature of the harm and the importance of the public interest, some injunctive relief seems justified. I am confident that the parties and the district court could work out the details of how best to preserve the evidence and still not burden defendants too much.